EXHIBIT 10.1


FORM OF EMPLOYMENT AGREEMENT WITH THOMAS EVANS


EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into this as of November 3, 2005 (this “Agreement”) by
and between The Felton Bank (the “Bank”) and Shore Bancshares, Inc. “Shore
Bancshares”, with the Bank, collectively, the “Companies”) and Thomas Evans (the
“Employee”).
 
WHEREAS, Bank is a subsidiary of Shore Bancshares; and
 
WHEREAS, the Employee has been employed by the Bank as President and Chief
Executive Officer; and
 
WHEREAS, the parties hereto desire by writing set forth the continued employment
relationship of the Companies and the Employee;
 
NOW THEREFORE, it is AGREED as follows:
 
1.  The Employee is employed as the President and Chief Executive Officer of The
Felton Bank. The Employee shall render administrative and management services to
the Companies such as are customarily performed by persons situated in similar
executive capacity. The Employee shall also promote, by entertainment or
otherwise, as and to the extent permitted by law, the business of the Companies.
The Employee’s other duties shall be such as the Boards of Directors of the
Companies (the “Boards”) may from time to time reasonably direct, including
normal duties of an officer of the Companies.
 
2.  The Companies agree to pay the Employee during the term of this Agreement a
salary at the rate of $105,000.00 per annum, in cash not less frequently than
twice monthly or at some other reasonable frequency as other employees of the
Companies are paid. Such rate of salary, or increased rate of salary, if any, as
the case may be, shall be reviewed by the Boards, or by a committee designated
by the Boards, no less often than annually and may be increased; which increases
may not be unreasonably denied; but not decreased, in such amounts as the Boards
in their discretion may decide.
 
3.  The Employee shall be eligible to participate in such discretionary bonuses
when and as declared by the Boards.
 
4.   (a) The Employee shall be entitled to participate in any plan of the
Companies relating to pension, profit sharing, or other retirement benefits and
medical coverage or reimbursement plans the Companies may adopt for the benefit
of its employees.
 
 (b) The Employee shall be eligible to participate in any fringe benefits which
may be or become applicable to the Companies’ officers including participation
in any stock option or incentive plans adopted by the Boards, a reasonable
expense account, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement.
 
5.  The initial term of employment under this Agreement shall be for 29 months
commencing on the date of this Agreement and ending on March 31, 2008. Upon the
expiration of the this initial term of employment, the term of employment shall
automatically be extended for another 12 month period and then for successive 12
month periods without further action by the parties, unless either party shall
have served notice upon the other 90 days prior to the commencement of any
period, of its intention that this Agreement shall terminate at the end of the
then current term of employment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  (a) The Employee shall devote his full time and best efforts to the
performance of his employment under this Agreement. During the term of this
Agreement, the Employee shall not, at any time or place, either directly or
indirectly, engage in any business or activity in competition with the business
affairs or interest of the Companies.
 
  (b) During the term of this Agreement and, in the event of termination prior
to expiration of such term, except as otherwise provided in the next sentence,
the Employee will not be a director, officer, or employee of, or consultant to,
any federal or state financial, institution other than the Companies or their
subsidiaries or affiliates, operating within 50 miles of any of the Companies.
Such non-compete covenant shall terminate and be of no further force and effect
upon the earliest to occur of (i) one year after the expiration date of this
Agreement or (ii) one year after termination of the Employee’s employment under
Subsection 9(c) 9 (f)or 9(g).
 
  (c) Nothing contained in this Section 6 shall be deemed to prevent or limit
the right of the Employee to invest in the capital stock or other securities of
any business dissimilar from that of the Companies or, solely as a passive and
minority investor in any business.
 
7.  The Employee shall perform his duties under this Agreement in accordance
with such reasonable standards expected of employees with comparable positions
in comparable organizations and as may be established from time to time by the
Boards.
 
8.  At such reasonable times as the Boards shall in their discretion permit, the
Employee shall be entitled, without loss of pay, to absent himself voluntarily
from the performance of his employment under this Agreement, all such voluntary
absences to count as vacation time; provided that:
 
  (a) The Employee shall be entitled to an annual vacation in accordance with
the policies as periodically established by the Boards for senior management
officials of the Companies, which shall in no event be less than three weeks.
 
  (b) The Employee shall not be entitled to receive any additional compensation
from the Companies on account of his failure to take a vacation; nor shall he be
entitled to accumulate unused vacation from one fiscal year to the next except
to the extent authorized by the Boards for senior management officials of the
Companies.
 
  (c) In addition to the aforesaid paid vacations, the Employee shall be
entitled without loss of pay, to absent himself voluntarily from the performance
of his employment with the Companies for such additional periods of time and for
such valid and legitimate reasons as the Boards in their discretion may
determine.
 
  (d) In addition, the Employee shall be entitled to an annual sick leave as
established by the Boards for senior management officials of the Companies. In
the event any sick leave shall not have been used during any year, such leave
shall not accrue to subsequent years unless authorized by the Boards. Upon
termination of his employment, the Employee shall not be entitled to receive any
additional compensation from the Companies for unused sick leave.
 
9.  The Employee’s employment under this Agreement shall be terminated upon the
following occurrences:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a) The death of the Employee during the term of this Agreement, in which event
the Employee’s estate shall be entitled to receive the compensation due the
Employee through the last day of the calendar month in which the Employee’s
death shall have occurred (including any bonus under Section 3, pro rated
through the last day of such calendar month, to which the Employee would have
been eligible to receive had he been alive when bonuses were next declared), and
any vested rights and benefits of the Employee pursuant to any plan of the
Companies, whether or not written.
 
(b) The Boards may terminate the Employee’s employment at any time, but any
termination by the Boards other than termination for Cause (defined below),
shall not prejudice the Employee’s right to compensation or other benefits as
provided for under this Agreement. The Employee shall have no right to receive
compensation or other benefits, except at the discretion of the Boards after
termination for Cause. Termination for “Cause” shall mean termination for gross
negligence or gross neglect or the commission of a felony or gross misdemeanor
involving moral turpitude, fraud, dishonesty or willful violation of any law
that results in any adverse effect on either of the Companies, or for
intentional failure to perform stated duties.
 
(c) In the event the Employee’s employment under this Agreement is terminated by
the Boards without Cause, the Companies shall be obligated to pay the Employee
the payment of one-year salary based on the current year salary at the time of
termination. Said sum shall be paid in one lump sum within 15 days of the
termination.
 
(d) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Companies’ business by an order issued by the Delaware
Commissioner of Financial Regulation, the Federal Deposit Insurance Corporation,
the Board of Governors of the Federal Reserve System, or other appropriate
supervisory agency, obligations under this Agreement shall terminate, as of the
effective date of the order, but vested rights of the parties shall not be
affected.
 
(e) The voluntary termination by the Employee during the term of this Agreement
with the delivery of no less than 90 days written notice to the Boards, in which
case the Employee shall be entitled to receive only his compensation, vested
rights, and all employee benefits up to the date of his termination, unless
otherwise provided by law.
 
(f) Notwithstanding any other provision of this Agreement to the contrary
(except Subsection 9(h)), if the Employee’s employment under this Agreement is
terminated by the Companies, without Employee’s consent and for reason other
than Cause, in connection with or within 12 months after any Change in Control
(defined in Subsection 9(g) below) of the Companies, or if the Employee
voluntarily terminates employment for any reason during the 30 day period
beginning with said Change in Control, the Employee shall be paid an amount
equal to the difference between (i) the product of 2.99 times the Employee’s
“base amount” as defined in Section 280G(b)(3) of the Internal Revenue Code, as
amended (the “Code”) and regulations promulgated thereunder, and (ii) the sum of
any other parachute payments (as defined under Section 280G(b)(2) of the Code)
that the Employee receives on account of the Change in Control. Said sum shall
be paid to the Employee in one lump sum within 10 days of the termination. This
Subsection 9(f) is not applicable in the event of a termination of the
Employee’s employment due to Employee’s death or voluntary termination (other
than voluntary termination pursuant to Subsection 9(g)).
 
(g) Notwithstanding any other provision of this Agreement to the contrary
(except this Subsection 9(g)), the Employee may voluntarily terminate the
Employee’s employment within 12 months following a Change in Control of the
Companies, and the Employee shall thereupon be entitled to receive the payment
described in Subsection 9(f) of this Agreement, upon the occurrence of any of
the following events, or within 90 days thereafter, which have not been
consented to in advance by the Employee in writing: (i) the requirement that the
Employee perform the Employee’s principal executive functions more than 35 miles
from the Employee’s primary office as of the date of the Change in Control; (ii)
a reduction in the Employee’s base compensation in effect on the date of the
Change in Control or as the same may be increased from time to time; (iii) the
failure by the Companies to continue to provide the Employee with the
compensation and benefits provided for under this Agreement, as the same may be
changed by mutual agreement from time to time, or with benefits substantially
similar to those provided to the Employee under any employee benefit plan in
which the Employee is a participant at the time of the Change in Control, or the
taking of any action which would materially reduce any of such benefits or
deprive the Employee of any material fringe benefit enjoyed by the Employee at
the time of the Change in Control; (iv) the assignment to the Employee of duties
and responsibilities materially different from those normally associated with
the Employee’s position as referenced at Section 1; (v) a failure to elect or
reelect the Employee to the Boards of the Companies (if the Employee is serving
on the Boards at the time of the Change in Control); or (vi) a material
diminution or reduction in the Employee’s responsibilities or authority
(including reporting responsibilities) in connection with the Employee’s
employment with the Companies.
 
 
-3-

--------------------------------------------------------------------------------

 
 
The term “Change in Control” shall mean any one of the following events: (i) the
acquisition of ownership, holding or power to vote more than 25% of the
Companies’ voting stock; (ii) the acquisition of the ability to control the
election of a majority of the Companies’ directors; (iii) the acquisition of a
controlling influence over the management or policies of Companies by any person
or by person acting as a “group” within the meaning of Section 12(d) of the
Securities Exchange Act of 1934); (iv) the acquisition of control of the
Companies within the meaning of 12 C.F.R. Part 5.50 or its applicable equivalent
(except in the case of (i), (ii), (iii), or (iv) if this paragraph, the
Companies’ mere formation of a holding company shall not itself constitute a
Change in Control), or (v) during the period of two consecutive years,
individuals (the “Continuing Directors”) who at the beginning of such period
constitute the Boards of the Companies (the “Existing Board”) cease for any
reason to constitute at least two-thirds thereof, provided that any individual
whose election as a member of the Existing Board was approved by a vote of at
least two-thirds of the Continuing Directors then in office shall be considered
a Continuing Director. For purposes of this paragraph only, the term “person”
refers to an individual or a corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
any other form of entity not specifically listed herein.
 
(h) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon their compliance with 12 U.S.C. Section
1828(k) and any regulations promulgated thereunder.
 
(i) As a condition of receiving any payments under paragraph 9(c), 9(f) or 9(g),
Employee shall be required to sign a release and covenant not to sue.
 
10.   (a) The suspension of the Employee from office and/or temporary
prohibition from participation in the conduct of the affairs of the Companies
pursuant to notice served by the appropriate regulatory agency, unless stayed by
appropriate proceedings, shall suspend, as of the date of such service, all
obligations of the Companies under the terms of this Agreement.
 
(b) In the event the charges specified in a notice served as provided in Section
10(a) shall be dismissed, the Companies shall (i) pay the Employee any
compensation withheld from the Employee pursuant to the suspension of the
Companies’ obligations as required in Section 10(a) and (ii) reinstate the
obligations suspended as required in Section 10(a).
 
11.  If the Employee shall become disabled or incapacitated, as determined by
the Employee’s physician, to the extent that he is unable to perform the duties
provided in Section 1, he shall nevertheless continue to receive the following
percentages of his compensation, inclusive of any benefits which may be payable
to the Employee under the provisions of any disability insurance in effect for
the Employee, under Section 2 for the following periods of disability: 100% for
the first 6 months, 75% for the next 12 months, and 50% thereafter for the
remainder of the initial term, or any renewal thereof, of this Agreement. Upon
returning to active full-time employment, the Employee’s full compensation as
set forth in this Agreement shall be reinstated. In the event that the Employee
returns to active employment on other than a full-time basis, then his
compensation as set forth in Section 2 may be reduced in proportion to the time
spent in said employment. If he is again unable to perform the duties provided
in Section 1 due to illness or other incapacity, benefits under this Section 11
shall (a) begin again at 100% for the first 6 months if he has been engaged in
active full-time employment for more than 12 months immediately prior to such
later absence or inability or (b) resume where benefits left off if he has been
engaged in active full-time employment for 12 months or less immediately prior
to such later absence or inability.
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.   (a)This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the companies which shall acquire, directly or
indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the assets of the Companies.
 
(b) Since the Companies are contracting for the unique and personal skills of
the Employee, the Employee shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Companies.
 
13.  In the event a dispute arises over benefits or other provisions under this
Agreement, then the parties hereto agree to submit the dispute to non-appealable
binding arbitration. The Board of Arbitrators shall consist of three members,
with one member selected by the Employee, one member selected by the Companies,
and the third member selected by the first two members. The party responsible
for the payment of the costs of such arbitration (including any legal fees and
expenses incurred by the Employee) shall be determined by the Board. The Board
shall be bound by the rules of the American Arbitration Association in making
their determination. The parties hereto agree that they and their heirs,
personal representatives, successors, and assigns shall be bound by the decision
of such Board with respect to any controversy properly submitted to it for
determination.
 
Where a dispute arises as to the Companies’ discharge of the Employee for Cause,
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision hereunder.
 
14.  This Agreement supercedes all prior agreements with respect to your
employment with the Companies.
 
15.  No amendments or additions to this Agreement shall be valid unless in
writing and signed by both parties, except as herein otherwise provided.
 
16.  This Agreement shall be governed in all respects whether as to validity,
construction, capacity, performance or otherwise, by the laws of the State of
Maryland, except to the extent that Federal law shall be deemed to apply.
 
17.  The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity
and enforceability of the other provisions hereof.
 
 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
 

      ATTEST: THE FELTON BANK  
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

W. Edwin Kee, Jr., Chairman

 

      ATTEST: SHORE BANCSHARES, INC.  
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

W. Moorhead Vermilye, Chairman

 

      WITNESS:    
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Thomas Evans

 
 
-6-

--------------------------------------------------------------------------------

 